       Case 2:16-md-02724-CMR Document 1363 Filed 04/27/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                                 PRETRIAL ORDER NO. 123

                  (SECOND AMENDED CASE MANAGEMENT ORDER
                           AND DISCOVERY SCHEDULE)

       AND NOW, this 27th day of April 2020, upon consideration of the attached stipulation

of counsel, submitted on behalf of their respective parties in the MDL to Extend Certain Pretrial

Discovery Deadlines (“Stipulation”), it is hereby ORDERED that the Stipulation is

APPROVED. The deadlines previously provided in Pretrial Order Nos. 105 and 110 are hereby

AMENDED as set forth by the parties in the Stipulation.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     ____________________________
                                                     CYNTHIA M. RUFE, J
       Case 2:16-md-02724-CMR Document 1363 Filed 04/27/20 Page 2 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
 PRICING ANTITRUST LITIGATION                          16-MD-2724

                                                       HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


JOINT STIPULATION TO EXTEND CERTAIN PRETRIAL DISCOVERY DEADLINES

       WHEREAS the Court entered a Case Management Order and Discovery Schedule on

October 24, 2019 (Pretrial Order No. 105, ECF 1135) setting forth certain deadlines for the

management of and discovery schedule for cases pending in the MDL as of September 1, 2019

(and, for the avoidance of doubt, the deadlines set forth in PTO 105 did not and do not apply to

discovery relating to cases that were not pending as of September 1, 2019);

       WHEREAS the Court extended certain of the deadlines in PTO 105 when it entered

Pretrial Order No. 110, ECF 1179 (together, PTO 105 and 110 are referred to herein as the

“CMO”);

       WHEREAS the parties in the MDL have engaged in substantial ongoing efforts since the

CMO’s entry to complete discovery within the deadlines provided therein;

       WHEREAS the parties have discussed, in light of the significant uncertainties presented

by COVID-19, the amount of discovery produced and remaining to be produced, and the pending

objections to Special Master David H. Marion’s Third Report and Recommendation Relating to

Bellwether Selection (MDL Doc. No. 1244), that an extension to, or in some instances temporary

vacation of, certain deadlines provided in the CMO is warranted;
       Case 2:16-md-02724-CMR Document 1363 Filed 04/27/20 Page 3 of 8




       NOW, THEREFORE, it is jointly stipulated and agreed by and among the parties, through

their undersigned liaison counsel:

       A.      Certain CMO deadlines should be vacated at this time, as outlined in paragraph D

below. By vacating certain deadlines now, the parties hope to avoid having to seek multiple

deadline amendments in the future. The parties agree to meet and confer to establish new proposed

deadlines, subject to Court approval, and to submit their agreed or competing proposals to the

Special Master no later than September 1, 2020, except that new proposed deadlines for Section

5(c) of the CMO shall be negotiated and submitted to the Special Master as soon as practicable.

       B.      For document productions pursuant to Sections 3 and 7 of the CMO, the parties

agree, starting May 1, 2020 (or, for the States and IRPs, on such date as is agreed with Defendants)

and monthly thereafter until their document productions are completed, the parties will provide

reports reflecting the status of their respective document productions. Defendants agree to include

in their reports the total number of custodial documents hitting on the agreed search terms

(including families), the total number of custodial documents produced to date and the

approximate total number of custodial documents that remain subject to review and (potentially)

production. Defendants agree to include a column that tracks, for each Defendant, the approximate

total number of Tier 1 custodial documents that remain subject to review and (potentially)

production. The form of Plaintiffs’ reports regarding document productions pursuant to Section 7

of the CMO will be negotiated with Defendants.

       C.      No later than July 1, 2020 the Defendants will meet and confer with each of the

Plaintiff States to discuss the progress each State has made with respect to completing production

of custodial and go-get documents in light of the demands upon the States as a result of dealing

with the public health emergencies in their State arising from COVID-19, with the goal of reaching




                                                 2
       Case 2:16-md-02724-CMR Document 1363 Filed 04/27/20 Page 4 of 8




negotiated timeframes on or before August 3, 2020, subject to Court approval, for substantial

completion of each State’s production. If a State is unable to commit to a date for substantial

completion of custodial and go-get document production for their State by August 3, 2020,

Defendants and the State in question will bring the matter to the Special Masters for further

discussion.

       D.      The parties further agree to extend and vacate certain deadlines set forth in the CMO

as follows:

3.     DISCOVERY OF DEFENDANTS’ CUSTODIAL FILES

       Section 3(d): The deadline provided herein for substantial completion of custodial

document productions shall be extended to November 16, 2020, provided that Defendants shall

use best efforts to substantially complete production of documents from the files of all Tier 1

custodians by September 1, 2020. 1 Document productions shall proceed on a rolling basis. The

deadline for service of privilege logs is hereby VACATED and shall be established by future

Court Order as provided in paragraph A above.

       Section 3(e)(iii): The deadlines provided herein are hereby VACATED and shall be

established by future Court Order as provided in paragraph A above.

4.     DISCOVERY OF DEFENDANTS’ TARGETED DOCUMENTS

       4(b)(ii): The deadline provided herein is hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.




1
 A limited exception to these deadlines applies to certain newly added defendants—Greenstone LLC,
Pfizer Inc., Amneal Pharmaceuticals, Inc., and Amneal Pharmaceuticals LLC—which were named in this
MDL for the first time in the States’ May 2019 complaint. The States and these newly added defendants
will continue to negotiate the discovery deadlines applicable to these defendants.


                                                  3
       Case 2:16-md-02724-CMR Document 1363 Filed 04/27/20 Page 5 of 8




       4(c): The deadline provided for raising disputes about documents identified in ¶¶ 4(a)(ii)

and (iii) of the CMO with the Special Masters is hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

       4(d): The deadline provided herein for substantial completion of the production of

documents identified in ¶¶ 4(a)(ii) and (iii) of the CMO is hereby VACATED and shall be

established by future Court Order as provided in paragraph A above. The deadline to produce

privilege logs related to those documents identified in ¶¶ 4(a)(ii) and (iii) of the CMO is hereby

VACATED and shall be established by future Court Order as provided in paragraph A above.

       4(e)(iii): The deadlines provided herein for requests for clawbacks related to those

documents identified in ¶ 4(a)(ii) and (iii) of the CMO are hereby VACATED and shall be

established by future Court Order as provided in paragraph A above.

5.     DEFENDANTS’ TRANSACTIONAL DATA, COST INFORMATION AND
       RELATED DOCUMENTS

       5(b): The deadlines provided herein are hereby VACATED.

       5(c): The deadlines provided herein are hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

7.     PLAINTIFFS’ DOCUMENT PRODUCTIONS AND TRANSACTIONAL DATA

       7(c): The production deadline provided herein shall be extended to November 16, 2020 for

the Private Plaintiffs. Document productions shall proceed on a rolling basis. The production

deadline herein for the States is hereby VACATED and shall be established by future Court Order

as provided in paragraphs A and C above. The deadline for service of privilege logs is hereby

VACATED and shall be established by future Court Order as provided in paragraph A above.

8.     FACT DEPOSITIONS




                                                4
       Case 2:16-md-02724-CMR Document 1363 Filed 04/27/20 Page 6 of 8




       8(a): The deadline provided herein is hereby VACATED and shall be established by future

Court Order as provided in paragraph A above.

       8(c): The deadline provided herein is hereby VACATED and shall be established by future

Court Order as provided in paragraph A above.

10.    MERITS EXPERT DEPOSITIONS

       10(a): The deadlines provided herein are hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

       10(b): The deadlines provided herein are hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

       10(c): The deadline provided herein is hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

11.    CLASS CERTIFICATION AND RELATED DAUBERT MOTIONS

       11(a): The deadline provided herein is hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

       11(b): The deadline provided herein is hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

       11(c): The deadline provided herein is hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

       11(d): The deadline provided herein is hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.

       11(e): The deadline provided herein is hereby VACATED and shall be established by

future Court Order as provided in paragraph A above.




                                                5
       Case 2:16-md-02724-CMR Document 1363 Filed 04/27/20 Page 7 of 8




       It is further jointly stipulated and agreed by and among the parties, through their

undersigned liaison counsel, that all other deadlines and/or obligations imposed by the CMO that

are not extended or amended herein shall remain in effect.

       It is so STIPULATED.

Dated: April 24, 2020


 /s/                                                  /s/
 Roberta D. Liebenberg                                Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                       NASTLAW LLC
 One South Broad Street, 23rd Floor                   1101 Market Street, Suite 2801
 Philadelphia, PA 19107                               Philadelphia, PA 19107
 215-567-6565                                         215-923-9300
 rliebenberg@finekaplan.com                           dnast@nastlaw.com

 Liaison and Lead Counsel for the End-Payer           Liaison and Lead Counsel for the Direct
 Plaintiffs                                           Purchaser Plaintiffs

 /s/                                                  /s/
 W. Joseph Nielsen                                    William J. Blechman
 Assistant Attorney General                           KENNY NACHWALTER, P.A.
 55 Elm Street                                        1441 Brickell Avenue
 P.O. Box 120                                         Suite 1100
 Hartford, CT 06141-0120                              Miami, Florida 33131
 Tel: (860)808-5040                                   Tel: (305) 373-1000
 Fax: (860)808-5033                                   Fax: (305) 372-1861
 Joseph.Nielsen@ct.gov                                E-mail: wblechman@knpa.com

 Liaison Counsel for the States                       Liaison Counsel for Direct Action Plaintiffs and
                                                      Counsel for the Kroger Direct Action Plaintiffs


 /s/
 Jan P. Levine
 PEPPER HAMILTON LLP
 3000 Two Logan Square
 Eighteenth & Arch Streets
 Philadelphia, PA 19103-2799
 Tel: (215) 981-4000
 Fax: (215) 981-4750
 levinej@pepperlaw.com




                                               6
     Case 2:16-md-02724-CMR Document 1363 Filed 04/27/20 Page 8 of 8




/s/
Sheron Korpus
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, New York 10019
Tel: (212) 506-1700
Fax: (212) 506-1800
skorpus@kasowitz.com




/s/
Saul P. Morgenstern
ARNOLD & PORTER KAYE SCHOLER LLP
250 W. 55th Street
New York, NY 10019
Tel: (212) 836-8000
Fax: (212) 836-8689
saul.morgenstern@apks.com

Laura S. Shores
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Avenue
Washington, DC 20001
Tel: (202) 942-5000
Fax: (202) 942-5999
laura.shores@apks.com

/s/
Chul Pak
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
1301 Avenue of the Americas, 40th Fl.
New York, NY 10019
Tel: (212) 999-5800
Fax: (212) 999-5899
cpak@wsgr.com

Defendants’ Liaison Counsel




                                    7
